DETAILED ACTION

1)        Applicant's election with traverse of invention I, drawn on claims 1-4, 14, in the reply filed on 8/9/2021, is acknowledged.  The traversal is on the ground(s) that no indication is shown of serious burden for the search and examination of all claims. 
          This is not found persuasive because Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a finished product formed by hot pressing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN204898440.   CN204898440 discloses a molded product formed by hot-pressing together an upper layer and a lower layer composed of a slurry, and a molded product in which a space is formed in parts with different shape and position (claims 1-6 and Figure 9). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-13, 15-17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
2)       The application has been transferred to class 162 for the prosecution of the elected invention. 
Claim Objections
3)       Claims 5-13, 15-17, status identifiers are to recite - (Withdrawn) - .



Claim Interpretation
4)        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: ”a first power”, “a second power”, “a third power”, and          “a fourth power”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Specification (Pages 10-11) as performing the claimed function, and equivalents thereof: first power (11) for an example being a motor; second power (21) for example being a hydraulic cylinder; third power (41) being for example a motor and roller arrangement; fourth power (51) being for example an oil hydraulic cylinder.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   5)       Claims 1-4, 14, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 recites the phrase “can accept” which renders the claim indefinite.
           Claim 1 recites the phrase “can be lifted” which renders the claim indefinite.
           Claim 1 recites the phrase “can be closed” which renders the claim indefinite.
           Claim 1 recites the phrase “can be pushed” which renders the claim indefinite. 
           Claim 1 recites the phrase “can be laterally moved” which renders the claim indefinite. 
            Claim 1 phrase “the lower hot pressing mold is connected with a third pumping device, which can accept the pumping or blowing action of the third pumping device” is incorrect because a pumping device cannot accept the pumping or blowing action from itself.  
            Claim 1 phrase “the upper hot pressing mold is connected with a fourth pumping device, which can accept the pumping or blowing action of the fourth pumping device” is incorrect because a pumping device cannot accept the pumping or blowing action from itself.  
           Claim 1 is not clear regarding the objective of the invention (recited in Specification, Page 1, lines 6-13), which recites that “the upper pulp suction mold and the lower pulp suction mold can simultaneously suck the pulp in a10 pulp box”. 
           Claims 2, 3 and 14, recite the phrase “can blow” which renders each of the claims indefinite.    
Claim 2 recites the limitation "the high pressure gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the high pressure gas with high heat" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
                                                                                                                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                6)       Claims 1-4, 14, are rejected under 35 U.S.C. 103 as being unpatentable over   Zheng et al. (US 2015/0292154) in view of Zongshen (CN 204898440) (machine translation is used in the Office Action). 
Claim 1: Zheng discloses an automatic molding machine.   The machine includes an upper mold A7a erected on an upper rack and driven by a first power to lift, a mold surface of the upper mold facing downwards.   The upper mold is connected to a first pumping device to receive a pumping action or a blowing action of the first pumping device.   A lower slurry-absorbing mold A2c is erected on an auxiliary rack.   The auxiliary rack is driven by a second power to lift, and as a result, the lower slurry-absorbing mold is being driven to lift, a mold surface of the lower slurry-absorbing mold facing upwards, and the lower slurry-absorbing mold being located below the upper mold and being connected to a second pumping device to receive a pumping action or a
blowing action of the second pumping device.   A slurry container A2a is provided below the lower slurry-absorbing mold, an inner space accommodating the slurry, and a top opening is being penetrated through by the mold surface of the lower slurry-absorbing mold to immerse in the slurry.  At least one lower hot-press mold A3c, A4c, is erected on the lower rack and driven by a third power to move transversely.  The lower hot-press mold is being located at one side of the upper mold, the height of the position where the lower hot-press mold is located is between the upper mold and the lower slurry-absorbing mold.  The lower hot-press mold is reaching a corresponding position
below the upper mold when driven transversely.  At least one upper hot-press mold A3a, A4c, is provided on the upper rack and driven by a fourth power to lift, the upper hot-press mold being located at one side of the upper mold and located above the
lower hot-press mold.  The upper hot-press mold is being combined with the lower hot-press mold when descended, and is being connected to a fourth pumping device to receive a pumping action or a blowing action of the fourth pumping device.  At least
one collection tray A5.1, A6.1, is located outside the lower hot-press mold, the collection tray and the lower hot-press mold being linked to be pushed to transversely move synchronously ([0080]-[0090], Figures 1-4.1).  Zheng does not disclose the feature of the molding machine upper pulp slurry absorbing mold and the lower pulp slurry absorbing mold immersed in a slurry simultaneously receive a pumping action or a blowing action of a pumping device.  Zongshen discloses an automatic molding machine automatic molding machine for a molded product (detailed description of the preferred embodiments, Figures 1-12) that includes an upper mold which is an upper slurry-absorbing mold 40, a top opening of corresponding slurry container 20 which is penetrated through by a mold surface of the upper slurry-absorbing mold to immerse in the slurry.  Connecting the lower hot-press mold to the third pumping device to receive a pumping action or a blowing action of the third pumping device is common general knowledge.  It would have been obvious to one skilled in the art at the time the invention was filed to connect the teachings of Zheng and Zongshen and install the upper slurry absorbing mold in the molding machine of Zheng with likely positive results.
          Claims 2-3, 14: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the pumping device can blow the high pressure gas with heat in view that the high pressure and heat are not defined in the claims.
          Claim 4: the invention is disclosed per claim 1, above.   The upper pump suction mold is internally connected with a liquid outlet pipe as shown in Figure 5 of Zongshen. 

Conclusion
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748